Title: To James Madison from Joseph Jones, 12 June 1789
From: Jones, Joseph
To: Madison, James


Dr. Sr.Richmond 12th. June 1789.
We have nothing in this quarter worth mentioning or I should more frequently make communications. I conclude you receive our papers regularly or would inclose them weekly. Although the proceedings of the House of representatives on the impost bill produced some remarks and altercation respecting its equality and policy yet I think the disputes appr. to have somewhat more of warmth respecting the allowances to the V. p. & the Members of the two Houses as reported by the Com:—these are generally thought too high at 5M dols. for the V. p. & six ⅌ day for the members of Congress. There are however some, but those not many who think the proposed allowances inadequate. Is it proposed to have collectors and naval officers. If a Minister of Finance does he appoint the officers in the States under him or will they do you think be nominated by the President. A Gentleman who has acted in the Treasury department in this State has been for some time attending and I suppose looks for employment—he may have his merit he has also his faults. Yr. friend & Servt
Jos: Jones.
